Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is in response to the amendment and argument field on 2 November 2021.
2.	Claims 31-32 have been newly added.
3.	Claims 1, 7, 22 and 27 have been amended.
4.    	Claims 1-7, 9-13 and 22-32 remain Pending and Rejected. 		
		
             Responses to the Argument

5.	The applicant’s arguments filed on 2 November 2021are moot in view of new ground of rejection rendered.	


                                             Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-13 and 22-32 are rejected under 35 U.S.C §103(a) as being unpatentable over Reza Yazdha (US Publication No. 20170033937), hereinafter Yazdha and in view of Sam Bretheim (US Publication no. 20080250243), hereinafter Bretheim and in view of Barnes et al. (US Publication no. 20170336203), hereinafter Barnes.

In regard to claim 1:
receiving an encrypted message from an automobile (Yazdha, ¶141, Fig. 14A-B, component 705 and 732).
decrypting the encrypted message (Yazdha, Fig. 14A, component 734). 
Yazdha does not explicitly suggest, combining the message with locally generated data to create a second message; however in a same field of endeavor Bretheim discloses this limitation (Bretheim, ¶29, 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha with the responding the challenge with location information of the device disclosed in Bretheim because The combination of distance bounding and direction-based positioning can offer a degree of security by Bretheim at para.11.

encrypting the second message; and sending the encrypted second message to the automobile (Yazdha, Fig. 14A-B, component 740).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha in view of Bretheim with the location information data including accelerometer data of the device disclosed in Barnes in order to determine directional location of the divice, stated by Barnes at para.76.
In regard to claim 2:
wherein sending the encrypted second message comprises sending the encrypted second message over a far-field radio link (Yazdha, ¶6).
In regard to claim 3:
wherein sending the encrypted second message over a far-field radio link comprises sending the encrypted second message over a Bluetooth.RTM. compatible radio link (Yazdha, ¶28).
In regard to claim 4:
wherein sending the encrypted second message comprises sending the encrypted second message over a near-field radio link (Yazdha, ¶6).
claim 5:
wherein sending the encrypted second message over a near-field radio link comprises sending the encrypted second message over a radio link at 13.56 MHz. (Yazdha, ¶6).
In regard to claim 6:
wherein the encrypted message includes an encrypted random number (Yazdha,
¶49).
In regard to claim 7:
wherein the locally generated data comprises sound recorded by microphone (Yazdha, ¶53).
In regard to claim 9:
wherein the spatial state data comprises GPS coordinates (Yazdha, ¶79).
In regard to claim 10:
further comprising repeatedly sending the encrypted second message with updated locally generated data (Yazdha, ¶71).
In regard to claim 11:
Further comprising an encrypted third message that includes locally generated data (Yazdha, ¶108).
claim 12:
wherein the method is performed by a key fob (Yazdha, ¶76).
In regard to claim 13:
wherein the method is performed by a mobile phone (Yazdha, ¶92).
In regard to claim 22:
receiving an encrypted message from an automobile (Yazdha, ¶141, Fig. 14A-B, component 705 and 732).
decrypting the encrypted message (Yazdha, Fig. 14A, component 734). 
Yazdha does not explicitly suggest, combining the message with locally generated data to create a second message; however in a same field of endeavor Bretheim discloses this limitation (Bretheim, ¶29, 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha with the responding the challenge with location information of the device disclosed in Bretheim because The combination of distance bounding and direction-based positioning can offer a degree of security by Bretheim at para.11.
Yazdha in view of Bretheim does not explicitly suggest, wherein the locally generated data comprises spatial state data that includes location and accelerometer data; however in a same field of endeavor Barnes discloses this limitation (Barnes, ¶30).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha in view of Bretheim  with the location information data including accelerometer data of the device disclosed in Barnes in order to determine directional location of the device, stated by Barnes at para.76.
In regard to claim 23:
wherein sending the encrypted second message comprises sending the encrypted second message over a far-field radio link, wherein sending the encrypted second message over a far-field radio link comprises sending the encrypted second message over a Bluetooth® compatible radio link (Yazdha, ¶6, 28).  
In regard to claim 24:
wherein sending the encrypted second message comprises sending the encrypted second message over a near-field radio link, wherein sending the encrypted second message over a near-field radio link comprises sending the encrypted second message over a radio link at 13.56 MHz (Yazdha, ¶6).
In regard to claim 25:
having computer executable instructions that when executed cause one or more machines to perform a method comprising: repeatedly sending the encrypted second 
In regard to claim 26:
wherein: the method is performed by a key fob or the method is performed by a mobile phone; and the spatial state data comprises GPS coordinates (Yazdha, ¶9).
In regard to claim 27:
a processor (Yazdha, ¶24).
a key store to store a symmetric key (Yazdha, ¶86, 159).
a radio (Yazdha, ¶145).
 a physical interface to an automobile (Yazdha, ¶144). 
Yazdha does not explicitly suggest, and a computer-readable medium having instructions that when executed cause the processor to perform one or more operations including: encrypt a first message with the symmetric key; however in a same field of endeavor Bretheim discloses this limitation (Bretheim, ¶29-30).
transmit the first message, after the first message is encrypted, from the automobile via the radio (Yazdha, ¶141 )
Yazdha does not explicitly suggest, followings; however Bretheim and Barnes disclose these limitation:
receive a second message via the radio, wherein the second message is an encrypted message and includes a combination of the first message with spatial state data that includes location Bretheim, ¶29, 41).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha in view of Bretheim with the location information data including accelerometer data of the device disclosed in Barnes in order to determine directional location of the divice, stated by Barnes at para.76.
verify that the second message includes the first message (Yazdha, ¶138)
and Application No. 15/986,9544 Examiner: RAHIM Docket No. 17.P00059Art Unit: 2436perform an action using the physical interface to the automobile based at least in part on additional information included in the second message (Yazdha, ¶167). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure communication of Yazdha with the responding the challenge with location information of the device disclosed in Bretheim because The combination of distance bounding and direction-based positioning can offer a degree of security by Bretheim at para.11.
In regard to claim 28:
wherein the action comprises unlocking of a door of the automobile (Yazdha, ¶142).   
In regard to claim 29:
wherein the second message is received over a far-field radio link, wherein the far-field radio link is a Bluetooth® compatible radio link (Yazdha, ¶28).
claim 30:
wherein the second message is received over a near-field radio link, wherein the near-field radio link has a frequency around 13.56 MHz (Yazdha, ¶28).
In regard to claim 31:
wherein the automobile authenticates to a mobile device over a radio link (Yazdha, ¶6).   
In regard to claim 32:
wherein receiving the encrypted message from the automobile is performed after the automobile authenticates the mobile device (Yazdha, ¶6).

                          Conclusion	
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890